DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Response to Arguments
Applicant's arguments with respect to claims 1, 3-4, 6, 14, 16-17, 19, 27, 29-30, 32, 40-43, and 45 have been considered but are moot in view of the new ground(s) of rejection.

Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 27, 32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US20190246426), in view of Zhang et al (US20140086117), in further view of Li et al (US20190182833).
 	Regarding claim 1, the cited reference Kim discloses a method for transmitting information, comprising: sending, by a network device, first configuration information to a terminal device through a first control channel on a first carrier (Claim 4 discloses transmitting, through the first carrier, control information), wherein the first configuration information is used for indicating at least one of slot structure information of a second carrier, reserved resources of the second carrier, or resource pool information of resources of the second carrier (Claim 4 discloses that the control information including resource allocation information for transmitting and receiving data through the second carrier within available resources of the second carrier), wherein the first carrier and the second carrier are different (¶0134 discloses that the second carrier is Scell and ¶0126 discloses that the PCell may be set as the first carrier).  However, Kim does not explicitly teach wherein the first configuration information comprises structural information of a time domain scheduling unit within resources of the second carrier, and wherein the time domain scheduling unit comprises a time slot and wherein the structure of the time domain scheduling unit within the resources of the second carrier comprises an uplink resource part, a downlink resource part, or a length of a protection period (GAP).
In an analogous art Zhang discloses wherein the first configuration information comprises 
structural information of a time domain scheduling unit within resources of the second carrier, and wherein the time domain scheduling unit comprises a time slot (¶0073-¶0074 discloses the base station 202 is adapted for providing configuration indicating data 220 to the user equipment 204, wherein the configuration indicating data 220 … is indicative of the temporal configuration of the uplink and downlink resources of the second carrier and the configuration indicating data 220, in particular the temporal configuration of the uplink and downlink resources of the second carrier, allows the user equipment 204 by itself to determine the timing of the control signalling transmission 112… the user equipment 204 comprises a timing entity which comprises a control entity 110 which is adapted for determining, based on the configuration indicating… timing data … the timing data specify for the control signalling transmission a timeslot in which there is available a resource of the first type on the second carrier for a transmission of the control signalling transmission on the second carrier where the first type wherein the resource of the first type is either an uplink resource or a downlink resource (¶0005)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Zhang to provide carrier aggregation in communication networks while substantially avoiding or at least reducing timing problems (Zhang, ¶0004). However, the cited reference Zhang does not explicitly teach wherein the structure of the time domain scheduling unit within the resources of the second carrier comprises an uplink resource part, a downlink resource part, or a length of a protection period (GAP).
In an analogous art Li discloses wherein the structure of the time domain scheduling unit within the resources of the second carrier comprises an uplink resource part, a downlink resource part, or a length of a protection period (GAP) (¶0060 discloses that the base station sends configuration information related to the time domain scheduling unit to the terminal through the signaling where ¶0070 discloses that a guard period included in the time domain scheduling unit and ¶0075 discloses that the downlink information and the uplink information can also be transmitted in a time domain scheduling unit).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Li where time domain scheduling unit 
is needed to be configured, thereby improving the flexibility of time domain resource scheduling and reducing system processing time delay (Li, ¶0065).

	Regarding claims 14, 27, and 40, the claims are drawn to a method, a network device and 
a terminal respectively performing substantially the same features of the method of claim 1. Therefore the claims are subject to the same rejection as claim 1.

Claims 3-4, 16-17, 29-30, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US20190246426), in view of Zhang et al (US20140086117), in further view of Li et al (US20190182833), in further view of Lee et al (US20180167904).

	Regarding claim 3, the combination of Kim, Zhang, and Li discloses all limitations of claim 1. However, the combination does not explicitly teach the first configuration information is configuration information of a second control channel on the second carrier, the first configuration information comprises at least one of serial number information of a time domain scheduling unit in which the second control channel is located, information of a resource used by the second control channel, and information of a numerology used by the second control channel.
	In an analogous art Lee discloses the first configuration information is configuration information of a second control channel on the second carrier, the first configuration information comprises at least one of serial number information of a time domain scheduling unit in which the second control channel is located, information of a resource used by the second control channel, and information of a numerology used by the second control channel (¶0334-¶0036 discloses that the UE may receive the specific D2D transmission (TX) resource pool configuration associated with CARRIER #X through CARRIER #Y. The UE may determine the timing advance associated with the D2D transmission on the CARRIER #X. The UE may assume that CARRIER #Y associated TDD UL-DL configuration is applied to CARRIER #X and apply/determine the CARRIER #X associated specific D2D TX resource pool configuration… the UE may assume that the carrier-related TDD UL-DL configuration (or DUPLEX mode) associated with to the specific D2D transmission resource pool configuration received through another carrier, not the carrier in which the D2D transmission is performed is applied to the carrier in which the D2D transmission is performed and apply the corresponding received specific D2D transmission resource pool). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lee to provide efficient radio communication and avoid interference.

Regarding claim 4, the combination of Tee, Zhang, Li, and Lee discloses all limitations of 
claim 3. Lee further discloses the first control channel is a common control channel and the second control channel is a UE-specific control channel of the terminal device (¶0312 discloses 
that the specific D2D TX (and/or RX) resource pool configuration associated with
CARRIER #X for the D2D UE may be received from CARRIER #Y via the predefined 
signaling (e.g., SIB and dedicated RRC signaling)) and Tee also discloses the first control channel is a common control channel and the second control channel is a UE-specific control channel of the terminal device (¶0017 and ¶0029 disclose legacy PDCCHs and extended PDCCH (E-PDCCH) where  PDCCH provides the control information for one mobile station and the E-PDCCH is decoded by to obtain resource allocations (and other control information) for the mobile station).

	Regarding claims 16, 29, and 42, the claims are drawn to a method, a network device and a terminal respectively performing substantially the same features of the method of claim 3. Therefore the claims are subject to the same rejection as claim 3.

	Regarding claims 17, 30, and 43, the claims are drawn to a method, a network device and a terminal respectively performing substantially the same features of the method of claim 4. Therefore the claims are subject to the same rejection as claim 4.

Claims 6, 19, 32 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US20190246426), in view of Zhang et al (US20140086117), in further view of Li et al (US20190182833), in further view of Tee et al (US20130343311).

Regarding claim 6, the combination of Kim, Zhang, and Li discloses all limitations of claim 1. However, the combination does not explicitly teach the first control channel carries indication information used for indicating a serial number of a time domain scheduling unit corresponding to the first configuration information.
In an analogous art Tee discloses the first control channel carries indication information used for indicating a serial number of a time domain scheduling unit corresponding to the first configuration information (¶0018 discloses a legacy PDCCH region is also referred to as the primary PDCCH, and the primary PDCCH is carried in an anchor carrier that a given mobile station monitors for obtaining control information such E_PDCCH where ¶0033-¶0037 discloses that the primary PDCCH can have the following format:{  
       Carrier #1, E-PDCCH location and size in E-PDCCH region; 
      Carrier #2, E-PDCCH location and size in E-PDCCH region;
      Carrier #M, E-PDCCH location and size in E-PDCCH region};
where M is the number of carriers supported by the system, or the number of carriers supported/configured by the base station. With this option, a separate 
E-PDCCH is provided per component carrier, such that each E-PDCCH indicates 
the resource assignment on the corresponding individual carrier).  
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Tee to allow for the mobile station to know the resource allocation (location and size) of an E-PDCCH region.

	Regarding claims 19, 32 and 45, the claims are drawn to a method, a network device and a terminal respectively performing substantially the same features of the method of claim 6. Therefore the claims are subject to the same rejection as claim 6.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462